      Case 4:21-cv-00894 Document 12 Filed on 06/17/21 in TXSD Page 1 of 1
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                             UNITED STATES DISTRICT COURT                               June 17, 2021
                              SOUTHERN DISTRICT OF TEXAS                             Nathan Ochsner, Clerk
                                  HOUSTON DIVISION

PHILADELPHIA INDEMNITY INSURANCE §
COMPANY,                         §
                                 §
      Plaintiff,                 §
VS.                              §                  CIVIL ACTION NO. 4:21-CV-00894
                                 §
PMG, LLC d/b/a P2MG, LLC         §
and                              §
MICHAEL NELSON, BEKAYAH NELSON, §
                                 §
      Defendants.                §

                             ORDER FOR ENTRY OF DEFAULT

       The record demonstrates that the defendants’, P^2MG, LLC dba P2MG, LLC; Michael

Nelson; and Bakeyah Nelson (collectively, “Defendants”), have been served with a summons

and copy of the Complaint. The record further demonstrates that defendants P^2MG, LLC d/b/a

P2MG and Bakeyah Nelson have not answered or otherwise responded to the allegations in those

pleadings within the allotted time.

       Accordingly, upon review of the Request for Entry of Default [Dkt. 9] filed on June 11,

2021, by the plaintiff, Philadelphia Indemnity Insurance Company, and upon review of the

Declaration for Entry of Default [Dkt. 9-1] attached thereto and upon the request of counsel, the

Court hereby makes an entry of default, pursuant to Rule 55(a), FED. R. CIV. P., against

defendants, P^2MG, LLC d/b/a P2MG, LLC, and Bakeyah Nelson.

       It is so ORDERED.

       SIGNED on this 17th day of June, 2021.


                                                ___________________________________
                                                Kenneth M. Hoyt
                                                United States District Judge



1/1
